In order to show cause for a continuance on the ground that a party is providentially prevented from attending the trial, it must not only appear that the party is providentially hindered and prevented from being present, but also that counsel can not safely go to trial without the presence of such absent party. Code, § 81-1412; Cauthen v. Barnesville Savings Bank, 69 Ga. 767. In the case at bar it was not error to refuse to grant a continuance, counsel stating in his place only that his client "was ill and unable to appear in court." It was not error to overrule the motion to set aside the verdict, the ground of which was that the court erred in not continuing the case.
Judgment affirmed. Stephens, P. J., and Sutton, J.,concur.
                          DECIDED MAY 30, 1941.